Citation Nr: 1718759	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-38 985	)	DATE
)
)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include arthritis and status-post total knee arthroplasty.

2.  Entitlement to service connection for a left knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A.Z., Counsel




INTRODUCTION

The Veteran had active service from May 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a December 2014 decision, the Board denied the issues listed on appeal.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum decision in March 2016, vacating the Board's December 2014 decision concerning the issues on appeal and remanded the issues to the Board for review.  

In September 2016, the Board remanded the appeal, pursuant to the Court's order.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's March 2016 Memorandum decision vacated the Board's December 2014 Board decision, in part, due to the Board's reliance on a March 2014 VA medical opinion.  The Court stated that the March 2014 VA opinion was inadequate because the VA physician failed to adequately consider the Veteran's prior medical history, specifically, the in-service mine tripping incident when the Veteran injured his knees.  It was noted that the injury, while not shown by the service medical treatment records, was conceded because the Veteran's military occupational specialty was "combat engineer."  

Based on the above, the Board obtained a new VA opinion in November 2016.  However, while the November 2016 examiner noted the Veteran's reports of tripping mines and jamming his knees multiple times while in service, she did not specifically address why such was not the cause of the Veteran's claimed bilateral knee disability.  Instead, she noted the Veteran's post-service medical history, and then concluded that such was more likely than not the cause of the Veteran's bilateral knee disability, without providing a medical explanation.  Additionally, she stated "mere speculation exists regarding subjective history, and non-specific trauma to the knees during active duty military service."  The Board finds such statement problematic, as the examiner was told to accept the Veteran's report of his in-service bilateral knee injury from tripping a mine.

Consequently, the Board finds that an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from a suitably qualified VA examiner concerning the nature and etiology of the Veteran's claimed right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner.  Following review of the claims file, the examiner is asked to respond to the following:

* Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the right knee disability is causally related to active service or had its onset in active service.   

* Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the left knee disability is causally related to active service or had its onset in active service.   

In providing the opinion, the examiner is directed to accept the Veteran's report of a mine tripping incident during which he jammed his knees as having occurred during his period of active service.    

The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.

2.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



